        4:20-cv-02593-SAL          Date Filed 07/13/20   Entry Number 1       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF SOUTH CAROLINA
                              CASE NO. __________________


HUCKS POOL COMPANY, INC. and                  )
TED HUCKS,                                    )
                                              )
               Plaintiffs,                    )
                                              )          NOTICE OF REMOVAL
         vs.                                  )       (DIVERSITY OF CITIZENSHIP)
                                              )            28 U.S.C. § 1446(a)
COLONY INSURANCE COMPANY,                     )
                                              )
               Defendant.                     )


         Defendant Colony Insurance Company (CIC) hereby gives notice pursuant to

28 U.S.C. Sections 1441, 1446, and 1367 that it has removed the action entitled “Hucks Pool

Company, Inc., et al. v. Colony Insurance Company,” filed in the Court of Common Pleas,

Fifteenth Judicial Circuit, Horry County, South Carolina, C.A. No. 2020-CP-26-03428

(the State Court Action), to the U.S. District Court for the District of South Carolina. A copy of

this Notice of Removal is being filed with the Clerk of Court for the Court of Common Pleas,

Horry County, South Carolina, in order to effect removal pursuant to 28 U.S.C. Section 1446(b).

Pursuant to 28 U.S.C. Section 1446(d), the State Court Action shall proceed no further unless

and until this case is remanded.

                                       Grounds for Removal

         1.    The State Court Action was filed in the Court of Common Pleas in Horry County,

South Carolina, on June 9, 2020. A copy of the entire contents of the Horry County file

is attached hereto as Exhibit 1.

         2.    In accordance with South Carolina Code Sections 15-9-270 and 38-45-170,

the Complaint was served on CIC through the South Carolina Department of Insurance, at the



26995707.v1
                                                  1
        4:20-cv-02593-SAL       Date Filed 07/13/20      Entry Number 1       Page 2 of 3




earliest, on June 12, 2020. This Notice of Removal is being filed within 30 days of the date that

the Complaint was first received by CIC. 28 U.S.C. § 1446(b).

         3.     This case is removable under 28 U.S.C. Section 1332 (Diversity of Citizenship)

because CIC is a citizen of a different state than Plaintiffs Hucks Pool Company, Inc. and

Ted Hucks, and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

See Compl. ¶¶ 1, 2, and 4.

         4.     Plaintiff Hucks Pool is a corporation organized and existing under the laws of

the State of South Carolina with its principal place of business in South Carolina. Id. at ¶ 1.

Plaintiff Ted Hucks is a citizen and resident of South Carolina. Id. at ¶ 2. CIC is a corporation

organized and existing under the laws of Virginia, with its principal place of business in

Virginia. Id. at ¶ 4.

         5.     The Complaint is titled an “Insurance Bad Faith” action and seeks recovery of

actual, consequential, and punitive damages resulting from the alleged breach of the duty of

good faith and fair dealings in processing a liability claim under a policy of liability insurance,

Policy No. 103 GL 0010155-01, effective June 17, 2016, through June 16, 2017 (the “Policy”),

issued by CIC to Hucks Pool, with liability limits of coverage of $1,000,000 per occurrence. Id.

at ¶¶ 8, 17–20, Exhibit A - 009. Specifically, it is alleged that CIC breached such duty in

handling a liability suit filed by Jeffrey Mann captioned “Mann v. Hucks Pool Company, Inc.,

et al.,” C.A. No. 2019-CP-26-03618, pending in Horry County, South Carolina, under the Policy.

         6.     This case is removable under Section 1332 because CIC is a citizen of

a different state than the Plaintiffs, and the amount in controversy exceeds $75,000.00, exclusive

of interest and costs.




26995707.v1
                                                2
        4:20-cv-02593-SAL         Date Filed 07/13/20   Entry Number 1    Page 3 of 3




         7.    Copies of this Notice are being served on all adverse parties and a copy hereof

is being filed with Clerk of the Horry County Court of Common Pleas, all in accordance with

the provisions of Section 1446(d).

         8.    A copy of the Notice of Filing of Notice of Removal to be filed in the Court of

Common Pleas, Fifteenth Judicial Circuit, Horry County, South Carolina, is attached hereto as

Exhibit 2.



         WHEREFORE, CIC hereby removes the State Court Action to the U.S. District Court for

the District of South Carolina.



               July 13, 2020.

                                           GOLDBERG SEGALLA LLP

                                           /s/ David G. Harris II
                                           David G. Harris II (S.C. Federal Bar No. 12039)
                                           David L. Brown (N.C. Bar No. 18942)
                                           (pro hac vice application to be filed)
                                           701 Green Valley Road, Suite 310
                                           Greensboro, North Carolina 27408
                                           Telephone: 336.419.4900
                                           Facsimile: 336.419.4950
                                           dharris@goldbergsegalla.com
                                           dbrown@goldbergsegall.com
                                           Attorneys for Defendant Colony Insurance Company




26995707.v1
                                               3
